Citation Nr: 0834457	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of frozen 
ears, to include actinic keratosis. 


REPRESENTATION

Appellant represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 


FINDINGS OF FACT

1.  The veteran's statements concerning his in-service left 
and right ear injuries are credible.

2.  The competent medical evidence relates a current 
disability to the veteran's in-service ear injuries.  


CONCLUSION OF LAW

Residuals of left and right frozen ears, to include actinic 
keratosis, were incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).  Under the VCAA, upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the veteran and his representative, 
if any, of any information and medical or lay evidence 
necessary to substantiate the claim.  For reasons explained 
more fully below, the Board is granting the veteran's service 
connection claim.  Accordingly, further discussion of the 
VCAA with respect to this issue is unnecessary at this time. 

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999). 

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
Washington v. Nicholson, 19 Vet. App. 363, 369 (2005).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Id.  When an approximate balance of 
positive and negative evidence regarding the merits of a 
claim exists, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008).  

Analysis

The veteran is claiming entitlement to service connection for 
residuals of frozen ears he maintains occurred while serving 
as a prisoner of war guard in Korea during the winter of 
1952-53.  The Board acknowledges that the competent medical 
evidence demonstrates a current skin disability.  In January 
2006 treatment notes from Henderson Health Care Services, Dr. 
S.G. reported that the veteran had two small scaling lesions, 
one on the top of each ear.  In this report, Dr. S.G. 
diagnosed the veteran as having bilateral actinic keratosis 
that appeared benign.  Dr. S.G. applied cryotherapy to the 
lesions on both ears, a procedure that was repeated by Dr. 
C.V. in July of 2006 after lesions reappeared on the 
veteran's left ear.  In an October 2006 letter, Dr. C.V. 
wrote that he anticipates the veteran may need cryotherapy 
again in future to treat new actinic keratosis.  The 
diagnosis of actinic keratosis was confirmed in a VA cold 
injury protocol examination report, dated in March 2006.    

In addition to showing the presence of a current disability, 
medical evidence linked the disability to a reported in-
service incident.  The veteran's DD Form 214 stated that he 
received the Korean Service Medal, which confirmed that he 
served in Korea.  The veteran's service medical records did 
not document the alleged frostbite or related treatment; the 
veteran first received treatment for actinic keratosis over 
50 years after the alleged injury.  However, the VA cold 
protocol examination report, dated in March 2006, supported 
the veteran's claim.  In that report, Dr. J.H. offered it was 
conceivable that the hypothermia/frostbite injuries to the 
veteran's ears during service in Korea damaged the 
vascularity of his skin in those areas, and the veteran 
eventually, decades later, developed the actinic keratosis as 
described.  Dr. J.H. believed it was as least as likely as 
not that the veteran's actinic keratosis is related to 
frostbite while stationed in Korea.  

The evidence showed that Dr. J.H. reviewed the veteran's 
medical records and related documents which enabled him to 
form an opinion on an independent basis.  Accordingly, the 
Board finds the statements of Dr. J.H. to be persuasive as to 
the connection between the veteran's current actinic 
keratosis and his in-service frozen ears.  For this reason, 
the Board, in its discretion, accepts this opinion.   

To support his claim that he sustained an injury to both 
ears, the veteran offered several written lay statements.  In 
the veteran's claim for compensation benefits, dated in 
January 2006, the veteran stated that when he was in Korea on 
guard duty during the winter of 1952-53, he had no way of 
staying warm.  The only thing he had on his head was his 
metal helmet, which itself was cold.  He remembered one night 
in particular that was so cold it froze the tops of his ears; 
he did not realize they were frozen until a friend pointed 
out that the tops of his ears were white.  The veteran 
acknowledged that he did not seek treatment for the frozen 
ears while he was in the service.  The veteran added that Dr. 
C.V. said he wanted to remove part of the tops of the 
veteran's ears to determine if they are cancerous.  The 
veteran asserted it was his belief that his condition may 
have been caused or aggravated by having his ears frozen 
while in Korea.  

The veteran's wife, in a statement received in September 
2006, recalled that Dr. C.V. told the veteran that the tops 
of his ears could be cancerous.  She believed that VA 
examination records contained in the veteran's case file 
proved that his ears were frozen in service in Korea. 

As there are no contemporaneous medical records to 
corroborate the veteran's statements, the Board's factual 
determination is dependent upon the veteran's credibility.  
In assessing the veteran's credibility, the Board is mindful 
that although the lack of contemporaneous medical records may 
be a fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The Board finds that in this case, the absence of 
contemporaneous medical evidence corroborating the veteran's 
account of sustaining an in-service injury, and the passage 
of more than 50 years before he sought treatment for 
residuals of frozen ears, do not weigh so heavily against the 
veteran's statements as to render them not credible. 

The veteran's statements submitted throughout the course of 
this appeal were consistent with one another and with the 
circumstances of his service.  Moreover, his statements were 
specific as to the time period and circumstances of the 
injury.  For these reasons, the Board finds the veteran's 
statements concerning the occurrence of the in-service injury 
to be credible. 






ORDER

Service connection for residuals of frozen ears, including 
actinic keratosis, is granted. 




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


